DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. §103 as being unpatentable over Parhar et al. (U.S. Patent Application Publication No. 2010/0006220 A1, cited in IDS submitted June 13, 2022) in view of Putzier (U.S. Patent No. 3,765,983, cited in IDS submitted June 13, 2022).
Regarding claim 1, Parhar ‘220 discloses a formulation for solvent cement bonding comprising cyclopentanone (Abstract, [0008] of Parhar ‘220) and, optionally at least one additional organic solvent ([0007] of Parhar ‘220, formulation contains at least one solvent; Parhar ‘220 therefore discloses additional solvents may be used; additional solvent is option and claim therefore does not require an additional organic solvent).
Parhar ‘220 does not specifically disclose that the formulation is a primer for solvent cement bonding.  Moreover, Parhar ‘220 discloses that the formulation is a solvent cement which contains a polymer corresponding to the polymers to be bonded together such as PVC ([0018] of Parhar ‘220) in an amount of as little as 1 wt.% ([0022] of Parhar ‘220).  Putzier, however, discloses a method of solvent welding plastic pipe joints wherein first a solvent primer and then a solvent cement are applied to the pipe joint (Abstract, 3:6-17 of Putzier).  According to Putzier, the primer is made of the same solvent used in the solvent cement (6:3-5 of Putzier).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to prepare a solvent primer made from the same solvent used in the solvent cement of Parhar ‘220 in order to provide a primer for solvent cement bonding as taught by Putzier (6:3-5 of Putzier).  
Regarding claim 2, Parhar ‘220 discloses that the cyclopentanone is present in an amount of at least about 40 wt%, based on the total weight of the formulation ([0007] of Parhar ‘220, formulation comprises up to 90 wt% of a single solvent).
Regarding claim 3, Parhar ‘220 discloses that the cyclopentanone is present in an amount of between about 40 to 100 wt%, inclusive, based on the total weight of the formulation ([0007] of Parhar ‘220, formulation comprises up to 90 wt.% of a single solvent).
Regarding claim 4, Parhar ‘220 discloses that the additional organic solvent is cyclohexanone, methyl ethyl ketone (MEK), acetone, methylene chloride, dimethylformamide (DMF), methyl isobutyl ketone (MIBK), 1,3 dioxane, methyl acetate, propyl acetate, N-methyl-2-pyrrolidone (NMP), propylene carbonate, tetrahydrofuran (THF), or any combination thereof ([0008] of Parhar ‘220, solvent mixture of MEK, acetone and cyclopentanone; only one of the additional solvents is required).
Regarding claim 5, Parhar ‘220 discloses that the additional organic solvent is MEK, acetone, cyclohexanone, THF, or any combination thereof ([0008] of Parhar ‘220, solvent mixture of MEK, acetone and cyclopentanone; only one of the additional solvents is required).
Regarding claim 6, Parhar ‘220 discloses that the additional organic solvent is acetone ([0008] of Parhar ‘220, solvent mixture of MEK, acetone and cyclopentanone; only one of the additional solvents is required).
Regarding claim 7, Parhar ‘220 discloses that the additional organic solvent includes cyclohexanone, and, optionally, THF ([0008] of Parhar ‘220, solvent can be mixture of ketones including cyclopentanone and cyclohexanone).  
Regarding claim 8, Parhar ‘220 discloses that the additional organic solvent does not include THF ([0008] of Parhar ‘220, solvents including a ketone or mixture of ketones which does not include THF).
Regarding claim 9, Parhar ‘220 discloses that the primer formulation is THF-free ([0008] of Parhar ‘220, solvents including a ketone or mixture of ketones which does not include THF).
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Parhar et al. (U.S. Patent Application Publication No. 2018/0142131 A1, cited in IDS submitted June 13, 2022) in view of Parhar ‘220 as evidenced by Sigma-Aldrich (Product Catalog, Cyclopentanone reagent, 2007, cited in IDS submitted June 13, 2022).
Regarding claim 1, Parhar ‘131 discloses a primer formulation for solvent cement bonding comprising a high boiling ketone (Abstract, [0021]-[0022] of Parhar ‘131 organic solvent including a ketone) and at least one additional organic solvent ([0021] of Parhar ‘131, solvent mixture may be used).
Parhar ‘131 does not specifically disclose that the high boiling ketone is cyclopentanone.  Parhar ‘131, however, discloses that the primer is used for bonding PVC, CPVC or ABS ([0003] of Parhar ‘131), that the solvent is capable of at least partially dissolving the plastic object being bonded ([0009] of Parhar ‘131) and that the solvent may be a high boiling ketone having a boiling point greater than 130 ℃ ([0022] of Parhar ‘131).  As evidenced by Sigma-Aldrich cyclopentanone is a ketone having a boiling point greater than 130 ℃ (pg. 1 of Sigma-Aldrich).  Parhar ‘220 discloses a plastic adhesive for PVC, CPVC or ABS which includes a solvent that partially dissolves or at least softens the surfaces to be joined ([0001] of Parhar ‘220).  As disclosed in Parhar ‘220, the solvent can be a ketone such as cyclopentanone ([0008] of Parhar ‘220).  Parhar ‘220 and Sigma-Aldrich therefore establish that cyclopentanone is a high-boiling ketone that is capable of at least partially dissolving PVC, CPVC or ABS.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use cyclopentanone as the high boiling ketone solvent in the primer of Parhar ‘131 since Sigma-Aldrich and Parhar ‘220 establish that cyclopentanone is a high-boiling ketone that is capable of at least partially dissolving PVC, CPVC or ABS and is therefore suitable for use as a primer for solvent cement bonding.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 2, Parhar ‘131 discloses that the cyclopentanone is present in an amount of at least about 40 wt%, based on the total weight of the formulation ([0021] of Parhar ‘131, primer comprises a single solvent or mixture of solvents; [0025] of Parhar ‘131, primer includes solvent and up to 10 wt.% of a thickener; primers including up to 90 wt.% solvent are therefore disclosed; [0040] of Parhar ‘131, Table 1, primer having solvent wt.% of 95-100 disclosed).
Regarding claim 3, Parhar ‘131 discloses that the cyclopentanone is present in an amount of between about 40 to 100 wt%, inclusive, based on the total weight of the formulation ([0021] of Parhar ‘131, primer comprises a single solvent or mixture of solvents; [0025] of Parhar ‘131, primer includes solvent and up to 10 wt.% of a thickener; primers including up to 90 wt.% solvent are therefore disclosed; [0040] of Parhar ‘131, Table 1, primer having solvent wt.% of 95-100 disclosed).
Regarding claim 4, Parhar ‘131 does not specifically disclose that the additional organic solvent is cyclohexanone, methyl ethyl ketone (MEK), acetone, methylene chloride, dimethylformamide (DMF), methyl isobutyl ketone (MIBK), 1,3 dioxane, methyl acetate, propyl acetate, N-methyl-2-pyrrolidone (NMP), propylene carbonate, tetrahydrofuran (THF), or any combination thereof.  Claim 1, however, recites that the additional solvent is optional.  Claim 4 also does not require the presence of the additional solvent and only further defines the solvents that can be optionally added.  The examiner notes that Parhar ‘131 discloses solvent mixtures ([0021] of Parhar ‘131) and specifically lists MEK and MIPK ([0022] of Parhar ‘131), DMF ([0023] of Parhar ‘131), and THF and NMP ([0024] of Parhar ‘131) as suitable solvents.
Regarding claim 5, Parhar ‘131 does not specifically disclose that the additional organic solvent is MEK, acetone, cyclohexanone, THF, or any combination thereof.  Claim 1, however, recites that the additional solvent is optional.  Claim 5 also does not require the presence of the additional solvent and only further defines the solvents that can be optionally added.  The examiner notes that Parhar ‘131 discloses solvent mixtures ([0021] of Parhar ‘131) and specifically lists acetone, MEK and cyclohexanone ([0022] of Parhar ‘131), and THF ([0024] of Parhar ‘131) as suitable solvents.  
Regarding claim 6, Parhar ‘131 does not specifically disclose that the additional organic solvent is acetone.  Claim 1, however, recites that the additional solvent is optional.  Claim 6 also does not require the presence of the additional solvent and only further defines the solvents that can be optionally added.  The examiner notes that Parhar ‘131 discloses solvent mixtures ([0021] of Parhar ‘131) and specifically lists acetone ([0022] of Parhar ‘131) as a suitable solvent.  
Regarding claim 7, Parhar ‘131 does not specifically disclose that the additional organic solvent includes cyclohexanone, and, optionally, THF.  Claim 1, however, recites that the additional solvent is optional.  Claim 7 also does not require the presence of the additional solvent and only further defines the solvents that can be optionally added.  The examiner notes that Parhar ‘131 discloses solvent mixtures ([0021] of Parhar ‘131) and specifically lists cyclohexanone ([0022] of Parhar ‘131) and THF ([0024] of Parhar ‘131) as suitable solvents.  
Regarding claim 8, Parhar ‘131 discloses that the additional organic solvent does not include THF ([0023]-[0024] of Parhar ‘131, THF disclosed as optional additional solvent; primers without THF are therefore disclosed).
Regarding claim 9, Parhar ‘131 discloses that the primer formulation is THF-free ([0023]-[0024] of Parhar ‘131, THF disclosed as optional additional solvent; primers without THF are therefore disclosed).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 17/663,086 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other as detailed below.
Regarding claims 1, 8 and 9, claim 1 of the reference application is directed to a THF-free primer formulation for solvent cement bonding comprising cyclopentanone and acetone which is an organic solvent.  Claim 1 of the reference application therefore anticipates claims 1, 8 and 9.
Regarding claims 2 and 3, claim 3 of the reference application recites that the primer formulation comprises from 1-70 wt% cyclopentanone which range overlaps that recited in claims 2 and 3.  Claim 3 of the reference application therefore renders claims 2 and 3 obvious.
Regarding claims 4-6, claim 1 of the reference application is directed to a primer formulation for solvent cement bonding comprising cyclopentanone and acetone as an additional organic solvent.  Since acetone is listed as one of the additional organic solvents in these claims, claim 1 of the reference application therefore anticipates claims 4-6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746